 

Av, Youd \ Wee” Atymbyiuas K\G@kcument 5-2. Filed on 09/19/19 in TXSD_ Page 1 of 1
Noutautss WRK BAL. Nicthen Bowyian

Vat Woda WAG VE. Wei
WWatdtun Ak. Wd

    
    
 

K U.S. DISTRIC
RECEIVED

SEP 1
» 9 2019

  

To

ws

Veen’ Ute tne WAKMOL \ouae® ayn

Wwe Nath
dar Xan Wer W -
Naan Vat AL Awe Wabi 13, -d0\4

 

de Fa Yauaad Viddon

Yar Qut

V avadh Wane WAY ANA Hastie Wikio he be is
WY) Bach Xdrdad Lamas Las
\v) Mantadtarn Se Lied
W) Mao Cian We

Nag roameds We Quads dn Wake Geddes RK KRE Sede Cee haudi art
toe Matias 88 Gad Neestdsts NL HA, THC derdde Wun heaaatiste had bdr heworid

Siaae\ ~~
| eats
